Citation Nr: 0605603	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a total left hip 
replacement, to include as secondary to service connected 
osteochondritis dissecans, left knee, post-traumatic.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine, to include as secondary to 
service connected osteochondritis dissecans, left knee, post-
traumatic.  

3.  Entitlement to service connection for depression, to 
include as secondary to service connected osteochondritis 
dissecans, left knee, post-traumatic.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Neither the veteran's left hip disability nor the lumbar 
spine disability was diagnosed within one year of discharge 
from active military service and there is no competent 
medical evidence relating either the left hip or the lumbar 
spine disability to the veteran's service.  

2.  The competent medical evidence does not show that either 
the veteran's left hip disability or lumbar spine disability 
was caused or aggravated by his service-connected left knee 
disorder.

3.  There is competent persuasive medical evidence showing 
the veteran developed a psychiatric disorder as a result of 
his service in the military, or that his service-connected 
left knee disorder caused his current psychiatric disability.




CONCLUSIONS OF LAW

1.  The veteran's left hip disability, ostearthritis with 
avascular necrosis (AVN) resulting in a total hip 
replacement, was not incurred in or aggravated by service, 
nor is osteoarthritis presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).  

2.  The veteran's left hip disability is not proximately due 
to the service-connected post-traumatic left knee 
osteochondritis dissecans.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2005).  

3.  The veteran's lumbar spine disability, DJD, was not 
incurred in or aggravated by service, nor is it presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  

4.  The veteran's lumbar spine disability is not proximately 
due to the service-connected post-traumatic left knee 
osteochondritis dissecans.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2005).  

5.  Major depressive disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  

6.  Major depressive disorder is not proximately due to the 
service-connected post-traumatic left knee osteochondritis 
dissecans.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

As to the issue of entitlement to service connection for a 
left hip disorder, to include as secondary to a service-
connected left knee disorder, the discussions in the October 
and December 2002 rating decisions and February 2003 
statement of the case (SOC), and supplemental statements of 
the case in October 2003 and March 2004, and September 2005, 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Additionally, the Board notes that a notice letter was sent 
to the veteran in July 2002, prior to the denial of the 
claim.  Moreover, the SOC and SSOCs specifically advised him 
as to what evidence the RO had in its possession and what 
evidence was still needed.  Additionally, the SOC and several 
of the SSOC specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence and was asked 
to submit any evidence he had in his possession pertaining to 
his claims.  The Board therefore finds that the notice 
requirements of the new law and regulation were met as to 
these issues.  

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOCs, and VCAA notice letters complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claim that 
he might have); and Charles v. Principi, 16 Vet. App. 370 
(2002).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issues of entitlement to service 
connection for DJD of the lumbar spine and for a psychiatric 
disorder, to include as secondary to a left knee disorder, 
the rating decision denying the claims in July 2004 was prior 
to the veteran receiving a letter in August 2004 which 
provided notice regarding what information and evidence was 
needed to substantiate his claims on appeal, and 
clarification as to what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While notice was not provided to the veteran 
prior to the first AOJ adjudication of these claims, the 
subsequently issued VA letter and the SOC as to these issues 
which included VCAA laws and regulations corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records and post service private and VA treatment records.  
The Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, numerous VA examinations have been 
conducted to determine the etiology of the conditions in 
question.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Analysis

The veteran seeks service connection for a total left hip 
replacement, DJD of the lumbar spine, and for a psychiatric 
disorder.  It is his primary contention that these conditions 
are secondary to his service-connected post-traumatic let 
knee osteochondritis dissecans.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
osteoarthritis/DJD to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

In addition, service connection can be granted on a secondary 
basi.  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Initially, it is noted that the evidence shows current 
disabilities of the left hip and lumbar spine, as well as a 
psychiatric disorder.  While none of these conditions was 
noted during service, the service records do show that the 
veteran had left knee complaints which were diagnosed as 
osteochondritis dissecans of the medial condyle of the left 
femur.  Service connection for the left knee condition was 
established shortly after service discharge in a March 1971 
rating action and subsequently the evaluation was increased 
from 10 percent to 30 percent.  

VA records dated in 2000-2001 reflect treatment for various 
conditions, to include pain in the low back and left hip, as 
well as for depression.  The veteran's diagnoses included 
obesity, hypertension, DJD, and depression.  VA records show 
a diagnosis of left hip degenerative arthritis in April 2002 
and a total left hip replacement in September 2002.  The 
hospital report also shows that the veteran's diagnoses 
included depressive disorder.  

At a November 2002 VA orthopedic examination, the veteran 
reported that left knee had started bothering him about three 
years earlier.  The diagnosis was left knee osteochondritis 
dissecans.  X-rays showed arthritis and in the hip and AVN of 
the femoral head.  He had done very well after the September 
2002 hip replacement surgery.  He was still taking physical 
therapy.  Examination was incomplete due to the newness of 
the surgical procedure, but the examiner did opine that there 
was no connection between the osteochondritis dissecans of 
the left knee and the left hip condition which was AVN of the 
femoral head.  

In an August 2003 addendum to his November 2002 VA report, 
the examiner noted that he had reviewed the veteran's claims 
chart and his report, and that it was still his opinion that 
there was no connection between osteochondritis dissecans of 
the left knee and degenerative arthritis of the left hip 
which was involved with AVN of the femoral head.  

In a September 2003 statement, J. S., D.O., stated that he 
examined the veteran that day for increased lumbosacral, left 
hip, and left knee pain.  His examination report noted that 
the veteran reported an abnormal gait since the initial knee 
injury.  Dr S. stated that this gait caused the veteran's 
left hip and low back disorders.  Dr. S. also noted that the 
veteran's depression seemed to be getting worse due to 
chronic pain, loss of employment due to his disability, and 
problems with the VA.  It was this doctor's opinion that the 
accelerated osteoarthritic damage in the left hip was 
secondary to the veteran's abnormal gait which was caused by 
his left knee injury.  He added that he felt that these 
altered biomechanics were also contributing to the 
osteoarthritic changes found in the veteran's lumbosacral 
spine.  Further, he added that the disability and the chronic 
pain from these service-related injures was directly 
responsible for the veteran's depression.  

Additional VA records include X-rays of the low back dated in 
October 2003 which showed mild DJD with anterior osteophytes 
at L2 through S1.  Magnetic resonance imaging (MRI) of the 
low back in October 2003 showed some broad based disc bulge 
but no significant spinal canal narrowing or neural foramina 
narrowing.  

Upon VA orthopedic examination in June 2004, the examiner 
noted that the veteran had worked until his hip replacement 
surgery in 2002.  The veteran said that at the time his pain 
began in 2002, he noticed that he had some pain in the front 
of his groin and some in the high gluteal area on the left.  
The veteran said that this low back pain extended into the 
left buttock and into the upper portion of the left thigh.  
On exam, he stood without abnormal curvatures.  Range of 
motion testing was accomplished and showed forward flexion to 
45 degrees, with side tilt to 20 degrees in either direction, 
and extension to 15 degrees.  There was pain at those limits.  
Previous X-rays had shown mild DJD.  The examiner opined that 
the service-connected left knee problem did not cause the low 
back problem.  In explanation, he stated that the veteran did 
not have the deformity or limitation of movement or severe 
pain that would necessitate walking in an abnormal gait 
pattern for long periods of time "or shifting his weight off 
of balance standing for long periods of time."  The examiner 
noted that there were many patients who had knee joint 
problems who did not develop associated low back problems.  
He added that it was also true that the veteran had worked 
since leaving service until 2002 on active jobs that required 
mobility and use of his back.  It was also noted that the 
veteran was in the age group that frequently developed 
degenerative problems in the back.  

On a June 2004 VA psychiatric examination, the examiner 
indicated that he reviewed the claims file.  It was noted 
that the veteran had been diagnosed with depression and 
alcohol abuse in 2000.  He reported pain in the lower back 
and left lower extremity.  He had trouble sleeping.  He was 
often irritable and isolated himself from others.  He was 
unhappy on a daily basis and had crying spells, no energy, 
and had problems with concentration.  He last worked in 2002 
as a printing press mechanic.  He did not return to work as 
he was in pain most of the time and had no energy to do the 
job.  He continued to drink some beer (a 12 pack per week), 
and did talk on the phone and drive a car.  He read the 
newspaper and watched television.  On examination, he denied 
hallucinations, but his mood was depressed.  His affect was 
mood congruent.  He reported having panic attacks.  He was 
oriented to person, place, time, and situation.  His memory 
was weakening.  The final diagnoses included major depressive 
disorder, moderate, recurrent.  The examiner provided an 
opinion that the major depressive disorder was most likely 
not service-connected.  

Subsequently dated records through 2005 show that the veteran 
continued to be seen for left hip and low back pain.  It was 
noted that his pain was just as great as before his 2002 
surgery.  He continued to take medications for his pain.  A 
March 2005 VA orthopedic examination was conducted to 
determine the severity of his left knee condition.  While 
cartilage defect and cortical and marrow irregularity 
involving the lateral aspect of the medial femoral condyle 
were noted, the exam was severely limited secondary to 
extensive motion artifact.  Essentially all findings of the 
exam were questionable.  

In a June 2005 statement, the veteran asserted that the 
private physician who provided the September 2003 in support 
of his claims was his family doctor who had treated him for 
many years.  He added that the doctor was well aware of his 
medical history, and that his opinions were not based on any 
reported history to him, but rather on the physician's review 
of his medical records, to include his VA records.  

Upon review, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Initially, it is 
noted that none of the conditions for which service 
connection is sought (a left hip and low back disorder and a 
psychiatric disorder) was noted until many years after 
service separation.  As such, service connection is not 
warranted on a direct incurrence or on a presumptive basis 
for arthritis/DJD.  See 38 C.F.R. §§ 3.307, 3.309.  There 
simply is no convincing objective evidence linking the 
present degenerative arthritis of the left hip with AVN 
resulting in a total hip replacement, DJD of the lumbar 
spine, or major depressive disorder, to any inservice 
complaint or injury.  Moreover, based on a review of the 
claims file, VA examiners have expressed their opinions that 
none of these conditions are related to any incident of 
service.  

It is the veteran's primary contention that current left hip, 
low back, and psychiatric disorders are the result of his 
service-connected left knee condition.  In support of his 
claims, he points to his private physician's September 2003 
examination report and statement in which the physician 
asserted that each of these condition were the result of his 
left knee.  The examiner found that the arthritic damage in 
the left hip was secondary to an abnormal gait caused by the 
left knee injury.  He felt that these altered biomechanics 
contributed to the arthritic changes in the veteran's lumbar 
spine.  He added that the chronic pain was directly 
responsible for the veteran's depression.  

The private physician's opinion is in direct contradiction 
with opinions provided by a VA examining orthopedic physician 
in November 2002 with an August 2003 addendum and VA 
orthopedic and psychiatric evaluations in June 2004.  

While the private physician's 2003 opinions have been 
considered, the Board finds that the VA treatment records and 
evaluation reports are more probative.  In this regard, it is 
noted that it is the Board's responsibility to weigh the 
credibility and 
probative value of all of the evidence and, in so doing, the 
Board may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is 
also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Accordingly, the Board has accorded greater 
evidentiary weight to the VA specialists who reviewed the 
record, to include the private physician's statement, and 
concluded that the veteran's current left hip and low back 
conditions, as well as his major depressive disorder, were 
not the result of his left knee disorder.  

In further explanation, it is noted that the VA orthopedic 
examiner in 2004 specifically addressed the rationale on 
which the private examiner based his opinion in support of 
the veteran's claim as to the left hip and low back 
conditions.  It was his opinion that the veteran's knee did 
not have the deformity or limitation of movement or severe 
pain that would necessitate an abnormal gait pattern for long 
periods of time or shifting of weight.  Also in support of 
his negative opinion was the fact that the veteran had worked 
after service for many years and that his age group often 
developed degenerative problems in the back.  As it is the 
Board's opinion that the VA examiner offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Additionally, while the veteran asserts 
that the private physician's opinion was based on a review of 
his claims file, there is nothing in the record to 
corroborate this.  There are no additional records in the 
claims file from this private physician indicating that he 
was the veteran's doctor for many years, as alleged in a June 
2005 statement.  The actual statement, as provided by the 
doctor, seems to reflect nothing more than a repetition of 
the veteran's own statements/opinions, and, as such, is of 
little probative value.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).

Similarly, the Board finds the 2004 VA psychiatric examiner's 
opinion that the veteran's psychiatric disorder is not 
related to his left knee condition of more probative value 
that the September 2003 private physician's opinion.  The VA 
examination was conducted for the purpose of determining the 
etiology of the psychiatric condition, and the examiner's 
opinion was based on his evaluation of 
the veteran and his medical history.  Again, the private 
physician's report was apparently based on a recitation of 
the veteran's medical history without review of his service 
medical and post service medical records.  As stated before, 
little probative value is awarded to the private physician's 
opinion in this regard.  Moreover, there is nothing in the 
post service records for many years regarding psychiatric 
complaints.  

The veteran's assertions as to the etiology of these 
conditions have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claims.  


ORDER

Entitlement to service connection for a total left hip 
replacement, to include as secondary to service connected 
osteochondritis dissecans, left knee, post-traumatic, is 
denied.  

Entitlement to service connection for DJD of the lumbar 
spine, to include as secondary to service connected 
osteochondritis dissecans, left knee, post-traumatic, is 
denied.  

Entitlement to service connection for depression, to include 
as secondary to service connected osteochondritis dissecans, 
left knee, post-traumatic, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


